 EDMONT MANUFACTURING COMPANY525significantthatall employees in the unit except oneattended the groupmeetings,and this individual was talkedto by theassistant general manager.The employees'immediatesupervisor was present during eachof themeetings and to a limitedextent participated in the discussions.It is immaterialthat the remarkswere non-coercive and that attendance was not compulsory.CONCLUSIONS AND RECOMMENDATIONSThe Regional Director concludes that the challenges to ballots cast by JamesClarkand William Byram should be sustained on the ground that Clark was not anemployee in the unitduring thepayroll period determining eligibility,and Byramwas permanently terminated and thus not an employee on the election date.Nocharges alleging discriminatory discharge of those individuals have been filed.It isthereforerecommended that the challenges be sustained,and a certificate ofresults of election be issued,indicating that the voting group consisting of store-roomclerk,plantclerk,industrial engineering checkers,and carcass graders willbe deemed included in the existing production and maintenance unit.ObjectionsThe Regional Director concludes from the undisputed evidence that 2 days priorto the election,group meetings were held with employees separately, and away fromtheir normal work stations.It is also concluded that whether or not coercive, Mr.Sailer's remarks concerning merit versus seniority as a basis for rewarding employeesand possible employment difficulties for employees from union plants were reason-ably calculated to interfere with the free choice of employees in the forthcomingelection.In accordance with established Board precedent,2itisrecommended that theelection conducted among employees in the office clerical unit be set aside and anew election directed.2 Peoples DrugStores,Ino.,119 NLRB 634.Edmont Manufacturing CompanyandUnited Rubber,Cork, Lino-leum & Plastic Workers of America,AFL-CIO.Case No. 8-CA-1253.April 92°2,1958DECISION AND ORDEROn October 29, 1957, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act, and recommendingthat it cease and desist therefrom and take cer`a-n affirmative action,as set forth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint. There-after, the Respondent and the General Counsel filed exceptions to theIntermediate Report and briefs in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing, and finds that no prejudicial error was committed.The120 NLRB No. 80. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the additions and modificationsnoted below.The complaint alleges that Respondent's general foreman, Berton,unlawfully interrogated employee Sue Fowler concerning her unionactivities.The Trial Examiner found the facts insufficient to supportthis allegation.We disagree.General foreman, Berton, who workson the day shift, testified that he returned to the plant at about 11 p. m.and summoned employee Fowler to an office located about 100 yardsfrom her place of work in order to talk to her about her union activi-ties.He admitted asking her the name and number of the union.Hefurther admitted that he asked her if she had any union cards on herperson, and she replied that she did not. The talk lasted for an hour,ending about midnight.Berton closed the interview by ordering em-ployee Fowler to report back to him if she heard anything about theunion-an act in itself a violation of Section 8 (a) (1) of the Act.On these facts, we find that Berton's talk with Fowler constitutedunlawful interrogation concerning union activities, in a manner con-stituting interference, restraint, and coercion in violation of Section8 (a) (1) of the Act.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Edmont ManufacturingCompany, Coshocton, Ohio, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Threatening its employees for engaging in union activities.(b)Directing its employees to report concerning union activities.(c) Interrogating its employees concerning their union activities ina manner constituting interference, restraint, and coercion.(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights of self-organiza-tion guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Coshocton, Ohio, copies of the notice at-tached hereto marked "Appendix." 2 Copies of said notice, to be fur-1 Bias Flash Express, Inc.,109 NLRB 591.2 In the event that this Order is enforced by a decree of a United States Court of Ap.peals,there shall be substituted tor the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." EDMONT MANUFACTURING COMPANY527nished by the Regional Director for the Eighth Region, shall, afterbeing duly signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof, and main-tained for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, as to the steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent violated the Act in respects other than herein found,be, and it hereby is, dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National Labor Re-lations Act, we hereby give notice that :WE WILL NOT threaten our employees for engaging in union ac-tivities.WE WILL NOT direct our employees to report concerning unionactivities.WE WILL NOT interrogate our employees concerning their unionactivities in a manner constituting interference, restraint, and co-ercion.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to joint or assist UnitedRubber, Cork, Linoleum & Plastic Workers of America, AFL--CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all ofsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8 (a) (3) ofthe Act.All of our employees are free to become, remain, or to refrain frombecoming or remaining, members in good standing of United Rubber,Cork, Linoleum & Plastic Workers of America, AFL-CIO, or any 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of theAct.EDMONTMANUFACTURINGCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein alleges that the Company has violated Section 8 (a) (1)of the National Labor Relations Act, as amended, 61 Stat. 136, by threateningemployees in connection with union and other concerted activities, interrogatingemployees concerning employees' union interests and activities, and requesting anemployee to report information about the Union.The answer denies that theCompany committed any unfair labor practices as alleged.A hearing was held before me at Coshocton, Ohio, on September 17, 1957.Atthe close of the hearing, the General Counsel and counsel for the Company wereheard in oral argumentPursuant to leave granted to all parties, briefs have beenfiled by the Union and the Company, the time to do so having been extended.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, an Ohio corporation with prin-cipal office and place of business in Coshocton, Ohio, manufactures gloves; thatitannually manufactures products valued at more than $100,000, of which morethan 50 percent is sold and transported from the Coshocton plant to and throughpoints outside the State of Ohio, and that the Company is engaged in commercewithin the meaning of the Act.Itwas stipulated and I find that the Union is a labor organization within the mean-ing of the Act.II.THE ALLEGED VIOLATION OF SECTION 8 (A) (1)A. The alleged request to report about the UnionEmployee Fowler testified that about June 5, 1956, at the beginning of her shift,she was taken to the office of the general foreman, Berton, where Berton told her,inter alia,that if she heard anything about the Union she should tell him.While,as we shall see, Berton testified that his conversation with Fowler was confined tocertain other matters (the impression here given that Berton said little more andthat the conversation was brief was later corrected, as we shall seeinfra),he wasquestioned specifically concerning, and he denied the items charged against himas, unlawful interrogation and threat; he even denied, although it was not alleged,that he threatened Fowler.Yet he did not specifically deny that he told Fowlerto report to him if she heard anything else concerning the Union. I credit Fowler'stestimony in this connection.(Further appraisals of Fowler's and Berton's credi-bility are set forth,infra.)Berton's request constituted interference and was viola-tive of the Act.'B. The alleged threat by MontgomeryThe Union's organizational activities at the plant commenced in May 1956 andcontinued until the latter part of October, when a collective-bargaining election washeld.About the end of May, the Union's field representative visited Fowler atiWashington Coca-Cola Bottling Works, Inc , 117NLRB 1163 ;Darl.ngton Veneer Com-pany, Inc.,113NLRB 1101, 1107. EDMONT MANUFACTURING COMPANY529home and spoke with her and her husband..He said that he had been in contactwith other employees,and asked her to sign a union card, which she did.He alsoasked her to give cards to others,and she did that,beginning about the end of Mayor the beginning of June.Leaving Fowler's activities for the present,we can regardsuch organizational work as background for what is now to be considered.On July 14, 1956,some 56 employees in the dip line department signed and sub-mitted a grievance to the Company concerning wages and the fact that they werelower than those paid elsewhere.Leader, the plant manager,testified that thegrievance referred to several departments,that he met with the dip line departmentemployees on July 28, and heard them out, and that Montgomery,president of theCompany, met with the dip line department employees on August 4 and with theother employees,in groups,on August 8, 9, and 10.On the question of the reasonfor the meetings,one of the dip line employees who signed the grievance petitionand was called as a witness by the General Counsel testified that employees in sev-eral departments asked for a meeting with the Company to discuss working condi-tions and wage adjustments.I have not overlooked testimony by various witnesses,uncertain at best, concerning Montgomery's remarks.The latter's version and ex-planation appear to be complete and reliable,and largely uncontradicted.Montgomery testified that,to explain why less money was being paid by theCompany than at steel plants and elsewhere,he decided to review the entire com-petitive situation with the employees.He displayed competitive gloves, comparedcompetitive prices, discussed wages in the work glove and coated glove industries,and explained that the Company's competition is with these latter and not with steelor other industries.He described a southward movement in this industry,and ex-plained that if it had to compete with other industries,the plant could not continuewith work gloves:The Company would have to take its so-called competitive stylesto the South,where it could compete with other glove manufacturers,and leave themore specialized and less competitive styles at the Coshocton plant, developing asmany lines as possible where higher wages could be paid; this latter would requiremore automatic equipment,and might result in some loss of jobs.At the meetingwith the dip line employees,Montgomery did-not refer to the Company's new plantin Louisiana,where liners, which the Coshocton plant had not been able to producein sufficient quantity,aremanufactured.(Since the commencement of the Lou-isiana operation,employment at Coshocton has increased.)Montgomery further testified that the Company made its first survey of southernlocalities as a site for additional operations in 1954.An announcement concerningsuch prospective operations was made in a bulletin to employees in February 1956.The Company had made extensive improvements at the Coshocton site, and so farfrom removing all operations from there,Montgomery emphasized to the employeesthat that would always be the Company's home base;he neither spoke nor thoughtof keeping only a headquarters office at Coshocton,and he has pointed out thatoperations at Coshocton are more efficient than those in the South.As had Leader,Montgomery testified that the August meetings were held because of the grievancewhich had been filed; the employees'union activities were not discussed.If, from Montgomery's remarks to the employees,someone drew the conclusionas alleged in the complaint that he unlawfully threatened that the Company wouldhave to move its operations to the South if it had to pay higher wages, and that thiswould cause some employees to lose employment,itwas an erroneous conclusion.Montgomery himself denied that he made the remarks alleged.He did not so expresshimself to the employees,nor do I find that his statement was so close to the con-clusion drawn as conceivably to make him responsible for such a conclusion.In fact,the new plant was neither intended by the Company nor regarded by the employeesas a competitive threat to the Coshocton operation or employees.Itwas madeclear that the contemplated move was to involve certain competitive operations only,and less competitive operations would be maintained and extended at the Coshoctonplant.Whether or not she had earlier in the year read a company report about thenew plant, Fowler testified that 2 months before Montgomery addressed theemployees,Berton told her that the Company was building a new plant because theCoshocton plant was not making enough liners.Parenthetically,itmay-be mentioned that the Union had distributed a leafletat the plant gate about a week before the last three meetings,and it apparently dis-tributed other leaflets at other times although the facts in this connection have notbeen submitted.But there is no warrant for finding that such distribution ratherthan the grievance filed on July 24 prompted the four meetings or that it somehowmade unlawful Montgomery's otherwise lawful remarks.483142-59-vol. 120-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to Montgomery's statement that higher wages would compel transferof certain operations, the Board has held that an employer does not even interferewith an election by declaring its preference to deal directly with its employees, andthe futility of seeking to compel it to pay higher wages.2 Similarly, an employer,although otherwise interfering with concerted activities, in violation of the Act,has been held 3 privileged to declare:If the union comes in, you will not get one dimeincrease in wages.We can'tafford to give you an increase in wages, therefore,you will not get one.IfMontgomery was privileged to say that he could not pay higher wages, he asproperly declared the effect if he were compelled to do so. Such a statement maycause concern; it may feed an ulcer; it might in fact be so regarded as to limitor interfere with lawful concerted activities.But it contains no threat, and is aprivileged statement under Section 8 (c) of the Act.The possible consequenceswhich it describes are of action, not by the speaker, but by others.4We must dis-tinguish between a threat of action by the employer, and a warning of the conse-quence of action by the employees or their representative, the reference here beingto insistence on higher wages.Montgomery declared only the economic facts asviewed by the Company.He was not threatening the futility or a direct consequenceof the employees' concerted activities.C. Interrogation concerning union activities and interestsFowler testified that Berton opened the conversation in his office early in Juneby saying that she knew why she was there, and asking what she had against theCompany and the way it was operated; when she replied that she had always beentreated fairly, he asked why she wanted a union there, to which she replied that herreasons were so that employees could get more money and not be laid off withoutgood reason; that Berton then said that he had been told that she was working forthe Union and had union cards; when she said that she didn't have any, he askedwhether she had had some, and she replied that she had and gave them to theunionman; Berton asked whether and when she had gotten signatures, and she repliedthat she had a week before, but would not give him any names.Although she hadsaid that she didn't have any, Berton also allegedly asked her to let him see a unioncard; she again said she didn't have any; he also asked the name and number of theUnion, and she replied that she had never seen the number and didn't know that theUnion could have one.Fowler testified further that the conversation includedBerton's threat of action by Montgomery,infra,reference to the new plant thenbeing built to provide needed liners, the request that she report to him anythingelse that she might hear concerning the Union, Berton's alleged statement that hehad spoken to other employees concerning the Union, and his threat that the bonuswould be eliminated if the Union got in and that there would be strikes and uproar.She also told Berton at that time of her desire to be transferred to the day shift andof her babysitter problems, and he said that he would.try to work it out. (She hassince been so transferred.)The conversation, she testified, lasted about an hour.Fowler denied that Berton spoke to her about passing out cards on company time.In fact, from her testimony it does not appear that, despite his persistent questioning,he admonished her or even suggested that she not distribute cardsThe difference inthis connection between Fowler's and Berton's testimony is not whether he spoke toher about distributing cards, during working time as Berton testified, or, as Millertestified,infra,without mentioning working time; it is rather whether Berton spoketo Fowler at all about distribution of cards.Berton testified that he returned to the plant about 11 p. in. (although in charge ofall three shifts, he normally worked daytime hours), sent for Fowler, and told herthat he had a report that she was soliciting union cards during working hours; thathe took her at her word when she denied this; he then asked whether she knew theunion number and name, and Fowler volunteered that an organizer had talked to herand her husband at their home, that he asked whether she had any union cards withher, and she said, "No"; and that he told her that there was to be no solicitationduring working hours.Berton explained that he called Fowler in because of thereport that she was soliciting for the Union on company time. Like Fowler, Berton2 Esquu c,Inc,107 NLRB 1238, 1240, 1241.8 Piotein Blenders,Inc,105 NLRP.890, 890'SunsetLumberPioducts,113 NLRB 1172, 1173Cf.N L. R. B.v.W. CNaborsCompany,196 F 2d 272, 276 (C. A 5). EDMONT MANUFACTURING COMPANY531testified that they also discussed her babysitter problem and a possible change inshift and work.According to Berton,his conversation with Fowler was limited tothese items.He was not asked specifically concerning each of the other points men-tioned by Fowler although he did deny that he had asked what she had against theCompany and the way it was operating,or why she wanted the Union.Did Berton extensively question Fowler concerning her union activities,or did heonly admonish her against such activities on working time?To connect theirrespective versions to actual solicitation and thus to indicate which should be credited,the General Counsel attempted to show that Fowler solicited on nonworking timeonly; the Company,that she solicited on working time.An ancillary issue was thusdeveloped and thoroughly ligitated although not alleged; it assists on the issue ofcredibility.Fowler testified that she distributed union cards during breaks, in thelunchroom,and before she started to work at 11 p. in.But Miller, a formeremployee, also sponsored by the General Counsel, testified that, while she was ather job and working, she was given a union card by Fowler.Recalled, Fowler deniedthis.If it appears that great weight is being given this testimony by Miller,aside from her sponsorship by the General Counsel,the fact is that although Fowlerdistributed 8 or 10 union cards and then obtained more for distribution,no otheremployees to whom she gave cards were called.During her later testimony sheinjected a warning which she allegedly had previously received to the effect thatMiller would report everything to the Company.Such warning was itself out ofkeeping with Fowler's subsequent approach to Miller and, of course,with the GeneralCounsel's sponsorship of the latter.(Miller did not display pro-company bias whenshe testified to a threat by Berton,as notedinfra.)Further on the question of Fowler's credibility,it should be noted that she testifiedvariously that she had not passed out any cards since her talk with Berton in June,and that she did pass cards out after that conversation.I cannot say that Fowler wasa more credible witness than Berton although the latter's attempt to reconcile histestimony that he asked Fowler only about the Union's number and name, with anearlier statement which he had submitted was rather feeble.On this record, andaccepting the basis relied on by both sides to help determine this issue of credibility,I am impelled to credit Berton and to accept the version that he did tell Fowler thatthere was to be no solicitation during working time.In addition to the reflection of actual solicitation on the credibility aspect,the pic-ture of organizational activities and company attitude as portrayed at the hearing doesnot suggest the likelihood that Berton would return to the plant when he did merelyto question Fowler concerning the Union and, despite her recognized prounion stand,without mentioning solicitation,of which he had at least a suspicion.I find thatBerton spoke of solicitation,although Fowler denied this, but did not interrogate heras she testified.The length of the conversation,a little less than an hour,does notitself prove the questioning which Fowler described.She related and there was con-cededly enough else to prolong the conversation.The timing as we have it is itselfnot so exact as to require either the inclusion or the exclusion of the disputed ques-tions.I can base no finding of interrogation on Fowler's testimony.To the extent that Berton's opening renrrk to Miller,to the effect that he had heardthat union cards had been passed out, may be considered to be interrogation, I findthat it was quite lawful since in Miller's case certainly such distribution was madeduring working time and Berton was lawfully concerned with such distribution.D. Alleged threats by BertonMiller, who as we have seen gave testimony which supported Berton's version ofhis conversation with Fowler,testified that one morning in June, Berton sent for herand told her that he had heard that union cards had been passed out,to which shereplied that she had received one; Berton then said,"You know what happens topeople who try to bring a union in and cause trouble."Without identifying anyoneby name because,asMiller testified,Berton seemed to know whom she meant,Millerreplied,"I did but...I didn't think that she did and I didn't think that she wasgoing to work for the union any more." Berton's rejoinder was, "We will let it gothis time."Miller appeared to be testifying truthfully and without bias, and I find, despite hisdenial,that Berton made the threat as she described it.Whatever technical nicetymight be asserted because of the conjunctive employed with trying to bring a unioninandcausing trouble, such nicety was clearly not intended-by Berton or understoodby Miller.Causing trouble was here made synonymous with bringing a union in,and the threat in that connection with its tendency to interfere was violative.Berton'sstatement that it would be "let go" this time did not remove the threat. 532DECISIONS OF NATIONAL LABORRELATIONS BOARDFowler testified that,during her conversation with Berton early in June,he saidthat if the Union got in there would be no steady work,there would be strikes, andthe plant would be in an uproar;also, that Montgomery was opposed to the Union,and if it got in he would cut out the bonus: there might be a 11/2-cent raise, but nobonus.She asked whether she could be laid off for working for the Union,and Ber-ton replied in the negative.Concerning the bonus threat,while I have not creditedBerton's denial where Miller testified to the contrary,and while Berton's testimonywas not uniformly impressive,the quality of Fowler's is not such as to warrant re-jection of Berton's denial that he made that threat.As for the reference to lack ofsteady work because of strikes and trouble,if a prediction of failure of a strike shouldit occur is privileged,and it is,5 a prediction that work would not be steady becauseof strikes is likewise privileged.Here again the events would be set in motion bythe Union,not the Company.6M. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company,set forth in section II,above,occurring in connec-tion with the operations described in section I, above,have a close,intimate,and sub-stantial relation to trade,traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that the Company engaged in and is engaging in certain unfair laborpractices affecting commerce,I shall recommend that it cease and desist therefromand take certain affirmative action in order to effectuate the policiesof the Act.It has been found that the Company, by a threat against those who would try tobring a union in,and by a direction that an employee report anything that she heardabout the Union,interfered with,restrained,and coerced its employees in violationof Section 8 (a) (1) ofthe Act.I shall therefore recommend that it cease and desisttherefrom and from any like or related conduct.Upon the basis of the above findings of fact,and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.United Rubber,Cork,Linoleum&PlasticWorkers of America,AFL-CIO, isa labor organization within the meaning of Section2 (5) of the Act.2.By threat and direction that an employee report,concerning union affairs oractivities,therebyinterferingwith, restraining,and coercing its employees in theexercise of the rights guaranteed in Section7 of the Act, the Companyhas engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]GazettePublishing Company,101 NLRB 1694, 1703.s Footnote 3,supra.See alsoNash-Finch Company,117 NLRB 808.Conso Fastener CorporationandTextile Workers Union of Amer-ica, AFL-CIOConso Fastener CorporationandMinerva Den Haese.Cases Nos.4-CA-1492 and 4-CA-1482. April 02, 1958DECISION AND ORDEROn September 27, 1957, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist120 NLRB No. 74.